UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7172



KHIDR ABDUL-KHABIR, a/k/a Quincy Davis,

                                              Plaintiff - Appellant,

          and


WILLIE CONNOR, III,

                                                           Plaintiff,

          versus


ROY W. CHERRY, Superintendent; L. LATHAM,
Lieutenant; J. O’NEIL, Holds Disciplinary
Hearings Delivers Disciplinary Reports; E.
JONES; D. STERLING; E. TAYLOR; DAVID L.
SIMONS; K. LEE; LITTLEJOHN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-500-2)


Submitted:   October 29, 2003          Decided:     November 18, 2003


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Khidr Abdul-Khabir, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS & ST. CLAIR, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Khidr Abdul-Khabir appeals a district court judgment granting

summary judgment to the Defendants and dismissing his civil rights

complaint.      The district court found that insofar as Abdul-Khabir

sought monetary damages as a result of due process violations

during   two    prison    disciplinary        hearings,   the   Defendants    were

entitled to qualified immunity. With regard to Abdul-Khabir’s claim

for injunctive relief, the court found that expungement of his

prison records was not necessary.             We have reviewed the record and

the district court orders and affirm on the reasoning of the

district court.        See Abdul-Khabir v. Cherry, No. CA-01-500-2 (E.D.

Va. July 18, 2003).            We dispense with oral argument because the

facts    and   legal    contentions     are    adequately   presented    in    the

materials      before    the    court   and    argument   would   not   aid   the

decisional process.




                                                                        AFFIRMED


                                         2